         Case 1:11-cr-00499-LAP Document 32 Filed 09/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------X
                              X
UNITED STATES OF AMERICA      X
                              X
        -against-             X          No. 11 Cr. 499 (LAP)
                              X
NICHOLAS MICENA,              X
                              X
               Defendant.     X
                              X
-----------------------------X

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of Mr. Micena’s motion (dkt. no.

31) for release money, a debit card, or cash for transportation.

The Court is without power to grant Mr. Micena the relief he

requests.     Accordingly, his request is denied.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Micena.


SO ORDERED.

Dated:    September 11, 2020
          New York, New York



                                            /s/ Loretta A. Preska    .
                                          United States District Judge
